TRIAL COURT OFFICIAL'S
         REQUEST           FOR EXTENSION OF TIME TO FILE RECORD
                                                                                              FILED IN
                                                                                       12th COURT OF APPEALS
                                                                                            TYLER, TEXAS
Court of Appeals No. (If known):      12 -   15        -   00227            -   cv
                                                                                       9/21/2015 11:34:27 AM
                                                                                              PAM ESTES
Trial Court Style: ABSH, LLC vs. C. AUBREY SMITH,et al                                          Clerk


Trial Court & County: 114TH District Court, Smith County, Texas            Trial Court No.: 15-1584-15

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due: 9-21-15

Anticipated Number of Pages of Record: 100

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due date for
the following reason/s: (Check all that apply - attach additional pages if necessary.)


o       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either           pay
the required fee or to make arrangements to pay the fee for preparing the record.
o XX
        my duties listed below preclude working on this record: During and immediately prior to notice, I have
                                                                completed and delivered an Except of Testimony
                                                                in the Patterson divorce, Cause No. 15-1244-F on Septem
                                                                appeal in the State of Texas vs. Stephen Moore, Cause N
o x X Other. (Explain.): A fter quoting an estimate for the Statement of Facts, I was notified by email on
                           9-11-15. Thereafter I received a letter by regular mail of intent and a deposit on 9-15-15.
                           Due to other pending Statement of Facts, I have not had sufficient time to complete the
                           TRO as requested, that being 6 days.  th                      October 1st, 2015
I anticipate this record will be completed and forwarded to the 12 Court of Appeals by                          , and I
hereby request an additional 10                days within which to prepare it. TEX . R. APP. P. 37.3.


In compliance with TEX . R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for all
parties to the trial Court's judgment or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal knowledge.

September 21st, 2015
                                                            // Beverly E. Dixon, CSR 1627
Date                                                       Signature

214-289-5318
Office Phone Number                               Printed Name Beverly E. Dixon

___________________________________
 tellmelies@suddenlink.net
E-mail Address (if available)                              Official Title Deputy Official Court Reporter
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
T EXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):




Name: Wilson, Robertson & Cornelius, PC                      Name: Vance E. Hendrix

Address:                                                     Address:




Phone no.:                                                   Phone no.: BY FAX: 903 705 7775

Attorney for: Defendants                                     Attorney for: Plaintiffs

by email address: mmilam@wilsonlawfirm.com



Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):

Name:                                                        Name:

Address:                                                     Address:




Phone no.:                                                   Phone no.:

Attorney for: Defendants                                     Attorney for:



Additional                               information,                                   if                     any: